Citation Nr: 0302761	
Decision Date: 02/12/03    Archive Date: 02/19/03	

DOCKET NO.  99-12 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an assignment of an initial evaluation in 
excess of 10 percent for service-connected dizziness due to 
an undiagnosed illness.

[The issue of entitlement to service connection for aching 
joints, memory loss, enlarged lungs, chronic fatigue, blurred 
vision, and headaches, to include as a result of an 
undiagnosed illness, will be the subject of a later 
decision.]


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had a verified period of active duty service from 
December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In December 2000, the Board remanded this case to the 
RO for additional development.  

The Board is undertaking additional development of the issue 
of entitlement to service connection for disabilities 
manifested by aching joints, memory loss, enlarged lungs, 
chronic fatigue, blurred vision, and headaches, to include as 
a result of an undiagnosed illness, pursuant to the authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When the 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903 (67 
Fed. Reg. 3099, 3105 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 20.903 (2002)).  After giving the notice and 
reviewing the response of the veteran and his representative, 
the Board will prepare a separate decision addressing these 
issues. 

In May 2000, the RO addressed additional claims raised by the 
veteran, including service connection for a dry hacking 
cough, hot and cold sweats, mood swings, sleep problems, and 
stomach problems.  The veteran was notified of this 
determination in May 2000.  He did not appeal this 
determination to the Board.  Accordingly, these issues are 
not before the VA at this time. 


FINDINGS OF FACT

1.  The veteran filed a claim seeking service connection for 
dizziness in December 1997.  

2.  The veteran's service-connected dizziness due to an 
undiagnosed illness results in occasional dizziness 
approximately twice a day at random with no reported 
staggering.  


CONCLUSION OF LAW

The criteria for entitlement to assignment of a rating in 
excess of 10 percent for dizziness due to an undiagnosed 
illness have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.21, 4.87, 
Diagnostic Code 6204 (1998); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.21, 4.87, Diagnostic Code 6204 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002.  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

With regard to the claim for assignment of a higher rating 
for dizziness due to an undiagnosed illness, the Board finds 
that there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes a VA 
examination, VA outpatient records, and private medical 
records.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

In letters dated March 2001, June 2001, and January 1998, as 
well as within the supplemental statement of the case issued 
in September 2002, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate 
this claim.  Moreover, the March 2001 letter specifically 
discussed VCAA and the respective responsibilities of the 
parties with regard to obtaining evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, the claimant 
has been notified of the applicable laws and regulations that 
set forth the criteria for an increased evaluation for this 
disorder.  The discussions in the rating decision, statement 
of the case, and supplemental statement of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that notice requirement to the new law 
and regulation regarding this issue has been met.  

II.  Factual Background

The veteran filed a claim seeking service connection for 
dizziness in December 1997.  Outpatient treatment records 
obtained at this time did not indicate difficulties with 
dizziness.  On VA examination in February 1998, the veteran 
described his dizziness as having been present for the past 
five years, occurring approximately twice per day at random 
and unrelated to any position of his body or particular 
activity.  The veteran reported that for approximately three 
seconds he is very lightheaded and his legs feel like they 
are about to buckle, but he does not pass out.  The veteran 
also reported this had been a "stable, nonprogressive 
problem."  

Studies to evaluate this condition in 1995, including a MRI 
of the brain, were normal.  Pulmonary function testing 
reveals a mild degree of hyperinflation or increased lung 
volume, but was otherwise unremarkable.  Examination of the 
head and neck revealed no disorder.  The final diagnoses 
included dizziness of an undetermined etiology.  

In a May 1998 rating decision, service connection for 
dizziness due to an undiagnosed illness was granted.  In his 
August 1998 notice of disagreement, the veteran made no 
specific reference to his dizziness other than to disagree 
with the percentage that had been assigned to his 
disabilities.  In his June 1999 substantive appeal, the 
veteran indicates seeing a doctor for dizziness.  
Difficulties associated with the dizziness were not noted. 

In December 2000, the Board remanded this case to the RO for 
additional development, including obtaining additional 
medical records.  Additional medical records were obtained, 
including private medical records indicating evaluation of 
the veteran's disorders.  Sporadic references are made to the 
veteran's difficulties with dizziness.  VA outpatient 
treatment records obtained by the RO do not indicate specific 
difficulties associated with the veteran's dizziness.  

III. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's service-
connected dizziness due to an undiagnosed illness have been 
evaluated by analogy under 38 C.F.R. § 4.87, Diagnostic 
Code 6204 (peripheral vestibular disorders).  When an 
unlisted condition is encountered it is permissible to rate 
it under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localizations and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The Board agrees that an evaluation of the 
veteran's condition under Diagnostic Code 6204 is the most 
appropriate based on the veteran's contentions.  During the 
pendency of the appeal, however, VA promulgated new 
regulations amending the rating criteria for ear diseases 
(that includes Diagnostic Code 6204), effective June 10, 
1999.  See 64 Fed. Reg. 25,202 - 25,210.  Generally, as noted 
above, when the law or regulation changes after a claim has 
been filed or reopened but before administrative or the 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas, 1 Vet. App. at 
313.  Where amended regulations expressly state an effective 
date and do not include any provisions for retroactive 
applicability, application of the revised regulation prior to 
the stated effective date is precluded, notwithstanding 
Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  Therefore, prior to June 10, 1999, the 
Board may apply only the previous version of the rating 
criteria.  As of June 10, 1999, the Board must apply whatever 
version of the rating criteria is more favorable to the 
veteran.  

Under either the old or new criteria, the Board finds no 
basis to increase the evaluation of the veteran's service-
connected disorder.  Under Diagnostic Code 6204 as in effect 
prior to June 10, 1999, a 30 percent rating was warranted for 
chronic labyrinthitis, severe; tinnitus, dizziness, and 
occasional staggering.  Under Diagnostic Code 6204 as in 
effect on June 10, 1999, a 30 percent rating is warranted for 
peripheral vestibular disorders with dizziness and occasional 
staggering.  A review of medical records, including the VA 
examination and private medical records, fails to indicate 
occasional staggering associated with the veteran's 
dizziness.  The veteran's own contentions would not support 
such a determination.  On VA examination in February 1998, 
the veteran noted that he feels very lightheaded for 
approximately three seconds twice per day at random.  This 
would not indicate that a 30 percent evaluation is warranted 
under either the old or new version of Diagnostic Code 6204.  

The veteran's own contentions, both within his statements to 
the VA and within outpatient treatment reports, would not 
support a determination that a higher evaluation is 
warranted.  Extensive medical records fail to indicate 
staggering and the veteran himself makes very little 
reference to this disorder.  Accordingly, the Board finds no 
basis to award the veteran the next highest rating of 30 
percent under Diagnostic Code 6204.  The veteran is currently 
receiving a 10 percent evaluation for occasional dizziness 
under Diagnostic Code 6204.  The Board believes this is an 
appropriate evaluation in light of the veteran's complaints 
and the medical evidence.  The veteran's own contentions 
would not support the contention that the veteran's 
difficulty results in more than occasional dizziness.  The 
clear preponderance of the evidence, including the VA 
examination report, the private treatment records, and the 
veteran's own statements support a determination that the 
veteran's dizziness is no more than 10 percent disabling 
under both the new and old criteria.  

In deciding the veteran's claim the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999) 
and whether he is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the U.S. Court of 
Appeals for Veterans Claims (Court) also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran's filed his 
claim to the present supports the conclusion that he is not 
entitled to increased compensation beyond 10 percent during 
any time within the appeal period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b).  However, there is no competent evidence that the 
veteran's dizziness causes a marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.  


ORDER

A rating in excess of 10 percent for dizziness due to an 
undiagnosed illness not warranted.  To this extent, the 
appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

